     Case 4:19-cv-01106 Document 49 Filed on 10/18/19 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


Patrick Henry Murphy

v.                                               Case Number: 4:19−cv−01106

Bryan Collier, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Magistrate Judge Andrew M Edison
PLACE:
Courtroom 8B
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 10/28/2019
TIME: 09:00 AM
TYPE OF PROCEEDING: Settlement Conference

RE: Order − #48


Date: October 18, 2019                                       David J. Bradley, Clerk
